Exhibit 10.8

SCRIPPS NETWORKS INTERACTIVE, INC.

PERFORMANCE-BASED RESTRICTED SHARE UNIT AGREEMENT

Summary of Performance-Based Restricted Share Unit Grant

Scripps Networks Interactive, Inc. (the “Company”), grants to the Grantee named
below, in accordance with the terms of the Scripps Networks Interactive, Inc.
2008 Long-Term Incentive Plan, as amended and restated (the “Plan”) and this
Performance-Based Restricted Share Unit Agreement (the “Agreement”), the
contingent right to receive the Target Number of Share Units set forth below:

 

Name of Grantee:    Target Number of Share Units:    Date of Grant:    February
17, 2011 Performance Goal:    The Company’s achievement of Total Shareholder
Return (“TSR”) for the Performance Period at a level such that the Company’s TSR
percentile ranking among the companies set forth on Exhibit A attached to this
Agreement (the “Peer Group”) (with higher percentile ranking for more positive/
less negative TSR) is at, or above, the 30th percentile, determined in
accordance with the performance schedule attached as Exhibit B to this Agreement
(the “Performance Matrix”). For purposes of this Agreement, TSR shall mean the
change in fair market value over a specified period of time, expressed as a
percentage, of an initial investment in specified common stock, with dividends
reinvested, provided, however, that the Committee shall have the discretion to
make appropriate and equitable adjustments to the TSR of any company (including
the Company) whose shares trade ex-dividend as of December 31, 2012, provided,
however, that no such adjustment shall be permitted if it would result in the
loss of the otherwise available exemption of the Award under Section 162(m) of
the Code. For purposes of determining TSR under this Agreement, the change in
fair market value of common stock of the Company and the members of the Peer
Group shall be determined using (i) the average closing price per share, as
reported in the Wall Street Journal, for the 10-trading



--------------------------------------------------------------------------------

   day period beginning on the first trading day of the Performance Period, and
(ii) the average closing price per share, as reported in the Wall Street
Journal, for the 10-trading day period ending on the last trading day of the
Performance Period. Performance Period:    January 1, 2011 to December 31, 2012

Terms of Agreement

1. Grant of Award. Subject to and upon the terms, conditions, and restrictions
set forth in this Agreement and in the Plan, the Company hereby grants to the
Grantee as of the Date of Grant this Performance Award (the “Performance
Award”), which represents the contingent right to receive the Target Number of
Share Units (the “Restricted Share Units”) set forth above.

2. Performance Goal; Determinations and Adjustments.

(a) The Grantee’s right to receive a credit of all, a portion, or a multiple of
the Target Number of Share Units shall be contingent upon the extent to which
the Company achieves the Performance Goal set forth above for the Performance
Period set forth above, determined in accordance with the Performance Matrix.

(b) If the Committee determines that a change in the business, operations,
corporate structure or capital structure of the Company, the manner in which it
conducts business or other events or circumstances render the Performance Goal
to be unsuitable, the Committee may modify the Performance Goal or the related
levels of achievement, in whole or in part, as the Committee deems appropriate;
provided, however, that no such action may result in the loss of the otherwise
available exemption of the award under Section 162(m) of the Code.

3. Credit of Restricted Share Units.

(a) After the end of the Performance Period, the Committee shall determine in
writing the extent, if any, to which the Performance Goal has been satisfied and
shall determine the number, if any, of Restricted Share Units that shall be
credited to a book entry account established for the Grantee. Each Restricted
Share Unit credited on behalf of the Grantee under this Section 3 shall
represent the contingent right to receive one Class A Common Share of the
Company (“Share”) and shall at all times be equal in value to one Share.

(i) If, upon the conclusion of the Performance Period, the Company’s TSR
percentile ranking is below the 30th percentile of the companies in the Peer
Group, then the Grantee shall not receive a credit of any Restricted Share Units
and this Agreement shall terminate immediately without further action or notice.

(ii) If, upon the conclusion of the Performance Period, the Company’s TSR
percentile ranking is at or above the 30th percentile, but less than the 90th
percentile, of the companies in the Peer Group, then the Grantee shall be
credited with a number of Restricted Share Units, effective on the last business
day of the second calendar month immediately

 

2



--------------------------------------------------------------------------------

following the end of the Performance Period (the “Crediting Date”), equal to the
product of (A) the Target Number of Share Units set forth above, multiplied by
(B) the applicable payout percentage set forth on the Performance Matrix.

(iii) If, upon the conclusion of the Performance Period, the Company’s TSR
percentile ranking is at or above the 90th percentile of the companies in the
Peer Group, then the Grantee shall be credited with a number of Restricted Share
Units, effective on the Crediting Date, equal to the product of (A) the Target
Number of Share Units set forth above, multiplied by (B) 200% (with the
resulting product rounded to the nearest whole number).

(b) Except as otherwise provided in Section 7 hereof, the Target Number of Share
Units shall be forfeited automatically without further action or notice (i) in
the event that the Target Number of Share Units are not earned pursuant to the
Performance Matrix, (ii) in the event the Grantee ceases to be employed by the
Company or a Subsidiary through the end of the Performance Period, or (iii) in
accordance with Section 20 of the Plan, in the event that the Grantee engages in
Detrimental Activity.

4. Vesting of Restricted Share Units.

(a) The Restricted Share Units, if any, credited to the Grantee pursuant to
Section 3 hereof for the Performance Period shall vest if the Grantee shall have
remained in the continuous service of the Company or a Subsidiary through the
vesting dates set forth below (each a “Vesting Date”) with respect to the
percentage of Restricted Share Units set forth next to such date (rounded down
to the next whole number):

 

Vesting Date    Percentage of Restricted Share
Units Vesting on such
Vesting Date  

March 15, 2013

     50 % 

March 15, 2014

     50 % 

(b) Notwithstanding Section 4(a), the Restricted Share Units credited to the
Grantee that have not yet vested under Section 4(a) shall immediately vest if,
during the period beginning immediately after the end of the Performance Period
and ending immediately prior to the last Vesting Date (such period, the “Vesting
Period”): (i) the Grantee ceases to be employed with the Company and its
Subsidiaries by reason of death or Disability (defined by reference to the
long-term disability plan covering the Grantee that is maintained by the Company
or a Subsidiary); (ii) the Grantee terminates employment with the Company and
its Subsidiaries as a result of his Retirement (defined as “early retirement” or
“normal retirement” under the Scripps Networks Interactive Pension Plan);
(iii) the Company and its Subsidiaries terminate the Grantee’s employment other
than for Cause, death or Disability, (iv) solely if the Grantee is a “Group I
Participant” (as defined in the Scripps Networks Interactive, Inc. Executive
Severance Plan (the “Executive Severance Plan”)) on the date of termination of
employment, the Grantee terminates his or her employment with the Company and
its Subsidiaries for Good Reason; or (v) a Change in Control occurs while the
Grantee is employed by the Company or any Subsidiary.

 

3



--------------------------------------------------------------------------------

(c) For purposes of Section 3(b) and this Section 4, the continuous employment
of the Grantee with the Company and its Subsidiaries shall not be deemed to have
been interrupted, and the Grantee shall not be deemed to have ceased to be an
employee of the Company and its Subsidiaries, by reason of the transfer of his
employment among the Company and its Subsidiaries.

5. Forfeiture of Restricted Share Units; Detrimental Activity.

(a) The Restricted Share Units credited to the Grantee that have not yet vested
pursuant to Section 4 (including without limitation any right to dividend
equivalents described in Section 9 hereof relating to dividends payable on or
after the date of forfeiture) shall be forfeited automatically without further
action or notice if the Grantee ceases to be employed by the Company or a
Subsidiary prior to the applicable Vesting Date other than as provided in
Sections 4(b) or 7.

(b) The provisions of Section 20 of the Plan regarding Detrimental Activity
shall apply to the Restricted Share Units and any amount paid hereunder. This
Section 5(b) shall survive and continue in full force in accordance with its
terms notwithstanding any termination of the Grantee’s employment or the payment
of the Restricted Share Units as provided herein.

6. Payment of Restricted Share Units.

(a) Except as may be otherwise provided in this Section or Section 7, the
Company shall deliver to the Grantee (or the Grantee’s estate in the event of
death) the Shares underlying the vested Restricted Share Units within seventy
(70) days after the date that the Restricted Share Units become vested in
accordance with Section 4.

(b) To the extent that the Grantee would satisfy the definition of Retirement
upon termination of employment (i.e., the Grantee is “Retirement-eligible”) on
the Date of Grant or becomes Retirement-eligible during the Vesting Period, or
the Grantee’s right to receive payment of the Restricted Share Units otherwise
constitutes a “deferral of compensation” within the meaning of Section 409A of
the Code, then notwithstanding Section 6(a), the Shares underlying the
Restricted Share Units that become vested pursuant to Sections 4(b) or 7(b)
hereof shall be subject to the following rules:

(i) Except as provided in Section 6(b)(ii), the Shares underlying the Restricted
Share Units that become vested pursuant to Sections 4(b) or 7(b) hereof shall be
delivered to the Grantee (or the Grantee’s estate in the event of death) within
seventy (70) days after the earlier of (A) the Grantee’s “separation from
service” within the meaning of Section 409A of the Code; (B) the occurrence of a
“change in the ownership,” a “change in the effective control” or a “change in
the ownership of a substantial portion of the assets” of the Company within the
meaning of Section 409A of the Code; or (C) the applicable Vesting Date(s).

(ii) If the Restricted Share Units become payable as a result of
Section 6(b)(i)(A), the Shares underlying the vested Restricted Share Units
shall be delivered during the eighteen (18) day period beginning on the
fifty-third (53rd) day after the Grantee’s separation from service; provided,
however, that if the Grantee is a “specified employee” within the meaning of
Section 409A of the Code (as determined pursuant to the Company’s policy for

 

4



--------------------------------------------------------------------------------

identifying specified employees) at the time of Grantee’s separation from
service, then to the extent required to comply with Section 409A of the Code,
the Shares shall instead be delivered to the Grantee within seventy (70) days
after the first business day that is more than six months after the date of his
or her separation from service (or, if the Grantee dies during such six-month
period, within ninety (90) days after the Grantee’s death).

(c) The Company’s obligations with respect to the Restricted Share Units shall
be satisfied in full upon the delivery of the Shares underlying the vested
Restricted Share Units.

7. Impact of Certain Events During the Performance Period.

(a) Except as provided in Section 7(b), if the Grantee ceases to be an employee
of the Company and its Subsidiaries prior to the end of the Performance Period
due to death, Disability, Retirement, termination of employment by the Company
and its Subsidiaries other than for Cause, or, solely if the Grantee is a “Group
I Participant” (as defined in the Executive Severance Plan) on the date of
termination of employment, termination of employment by the Grantee for Good
Reason, the Grantee (or Grantee’s representative) shall be credited, in
accordance with Section 3, the full number of Restricted Share Units that the
Grantee would have received had he or she remained employed with the Company and
its Subsidiaries through the end of the Performance Period, based upon the
Company’s achievement of the Performance Goal for the Performance Period,
without pro-ration. Notwithstanding anything contained in Section 4 or
Section 6(b) to the contrary, the Restricted Share Units credited pursuant to
this Section 7(a) shall be fully vested and shall be paid, in their entirety,
within seventy (70) days after the end of the Performance Period.
Notwithstanding the foregoing, if the Grantee is “Retirement-eligible” on the
Date of Grant or could become Retirement-eligible during the Performance Period
or the Vesting Period, or the Grantee’s right to receive payment of the
Restricted Share Units otherwise constitutes a “deferral of compensation” within
the meaning of Section 409A of the Code, then the Restricted Share Units
credited pursuant to this Section 7(a) will be paid within seventy (70) days
after the end of the Performance Period; provided that to the extent required to
comply with Section 409A of the Code, such Restricted Share Units shall be paid
no earlier than the first business day that is more than six months after the
date of his or her separation from service.

(b) In the event that a Change in Control occurs during the Performance Period,
then, notwithstanding anything contained herein to the contrary, the Grantee
shall be credited with a number of Restricted Share Units equal to the Target
Number of Share Units and the Crediting Date shall be deemed to be the date
immediately prior to the Change in Control; provided that the Grantee was
employed by the Company or a Subsidiary immediately prior to the Change in
Control. Notwithstanding anything contained in Section 4 to the contrary, the
Restricted Share Units credited pursuant to this Section 7(b) shall be fully
vested and shall be paid, in their entirety, within thirty (30) days following
the Change in Control; provided that if the Grantee is “Retirement-eligible” on
the Date of Grant or could become Retirement-eligible during the Performance
Period or the Vesting Period, or the Grantee’s right to receive payment of the
Restricted Share Units otherwise constitutes a “deferral of compensation” within
the meaning of Section 409A of the Code, then the Restricted Share Units
credited pursuant to this Section 7(b) will be paid as provided in Section 6(b).

 

5



--------------------------------------------------------------------------------

8. Dividend, Voting and Other Rights. The Grantee shall not possess any
incidents of ownership (including, without limitation, dividend and voting
rights) in the Shares underlying the Performance Award or the Restricted Share
Units credited to his or her account until such Shares have been delivered to
the Grantee in accordance with Section 6 or Section 7 hereof. The obligations of
the Company under this Agreement will be merely that of an unfunded and
unsecured promise of the Company to deliver Shares in the future, and the rights
of the Grantee will be no greater than that of an unsecured general creditor. No
assets of the Company will be held or set aside as security for the obligations
of the Company under this Agreement.

9. Payment of Dividend Equivalents. From and after the Crediting Date until the
earlier of (a) the time when the Restricted Share Units are paid in accordance
with Section 6 or Section 7 hereof or (b) the time when the Grantee’s right to
payment of the Restricted Share Units is forfeited in accordance with Section 5
hereof, on the date that the Company pays a cash dividend (if any) to holders of
Shares generally, the Grantee shall be entitled to a cash amount equal to the
product of (i) the dollar amount of the cash dividend paid per Share on such
date and (ii) the total number of unpaid Restricted Share Units credited to the
Grantee as of such date (the “Dividend Equivalent”). The Dividend Equivalent
shall be paid to the Grantee at the same time that the related dividend is paid
to the holders of Shares. Dividend Equivalents will be subject to any required
withholding for federal, state, local, foreign or other taxes.

10. Transferability. The Restricted Share Units may not be transferred,
assigned, pledged or hypothecated in any manner, or be subject to execution,
attachment or similar process, by operation of law or otherwise, unless
otherwise provided under the Plan. Any purported transfer or encumbrance in
violation of the provisions of this Section 10 shall be void, and the other
party to any such purported transaction shall not obtain any rights to or
interest in the Restricted Share Units.

11. No Employment Contract. Nothing contained in this Agreement shall confer
upon the Grantee any right with respect to continuance of employment by the
Company and its Subsidiaries, nor limit or affect in any manner the right of the
Company and its Subsidiaries to terminate the employment or adjust the
compensation of the Grantee.

12. Relation to Other Benefits. Any economic or other benefit to the Grantee
under this Agreement or the Plan shall not be taken into account in determining
any benefits to which the Grantee may be entitled under any profit-sharing,
retirement or other benefit or compensation plan maintained by the Company or a
Subsidiary and shall not affect the amount of any life insurance coverage
available to any beneficiary under any life insurance plan covering employees of
the Company or a Subsidiary.

13. Taxes and Withholding. To the extent the Company or any Subsidiary is
required to withhold any federal, state, local, foreign or other taxes in
connection with the delivery of Shares under this Agreement, then the Company or
Subsidiary (as applicable) shall retain a number of Shares otherwise deliverable
hereunder with a value equal to the required withholding (based on the Fair
Market Value of the Shares on the date of delivery); provided that in no event
shall the value of the Shares retained exceed the minimum amount of taxes
required to be withheld or such other amount that will not result in a negative
accounting

 

6



--------------------------------------------------------------------------------

impact. If the Company or any Subsidiary is required to withhold any federal,
state, local or other taxes at any time other than upon delivery of the Shares
under this Agreement (for example, if Grantee is Retirement-eligible on the Date
of Grant or could become Retirement-eligible during the Performance Period or
the Vesting Period), then the Company or Subsidiary (as applicable) shall have
the right in its sole discretion to (a) require the Grantee to pay or provide
for payment of the required tax withholding, or (b) deduct the required tax
withholding from any amount of salary, bonus, incentive compensation or other
amounts otherwise payable in cash to the Grantee (other than deferred
compensation subject to Section 409A of the Code).

14. Adjustments. The number and kind of Shares deliverable pursuant to the
Restricted Share Units are subject to adjustment as provided in Section 15 of
the Plan.

15. Compliance with Law. The Company shall make reasonable efforts to comply
with all applicable federal and state securities laws and listing requirements
with respect to the Restricted Share Units; provided that, notwithstanding any
other provision of this Agreement, and only to the extent permitted under
Section 409A of the Code, the Company shall not be obligated to deliver any
Shares pursuant to this Agreement if the delivery thereof would result in a
violation of any such law or listing requirement.

16. Amendments. Subject to the terms of the Plan, the Committee may modify this
Agreement upon written notice to the Grantee. Any amendment to the Plan shall be
deemed to be an amendment to this Agreement to the extent that the amendment is
applicable hereto. Notwithstanding the foregoing, no amendment of the Plan or
this Agreement shall adversely affect the rights of the Grantee under this
Agreement without the Grantee’s consent unless the Committee determines, in good
faith, that such amendment is required for the Agreement to either be exempt
from the application of, or comply with, the requirements of Section 409A of the
Code, or as otherwise may provided in the Plan.

17. Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.

18. Relation to Plan. This Agreement is subject to the terms and conditions of
the Plan, including the forfeiture provisions of Section 20 of the Plan. This
Agreement and the Plan contain the entire agreement and understanding of the
parties with respect to the subject matter contained in this Agreement, and
supersede all prior written or oral communications, representations and
negotiations in respect thereto. In the event of any inconsistency between the
provisions of this Agreement and the Plan, the Plan shall govern. Capitalized
terms used herein without definition shall have the meanings assigned to them in
the Plan. The Committee acting pursuant to the Plan, as constituted from time to
time, shall, except as expressly provided otherwise herein, have the right to
determine any questions which arise in connection with the grant of the
Restricted Share Units.

19. Successors and Assigns. Without limiting Section 10, the provisions of this
Agreement shall inure to the benefit of, and be binding upon, the successors,
administrators,

 

7



--------------------------------------------------------------------------------

heirs, legal representatives and assigns of the Grantee, and the successors and
assigns of the Company.

20. Governing Law. The interpretation, performance, and enforcement of this
Agreement shall be governed by the laws of the State of Tennessee, without
giving effect to the principles of conflict of laws thereof.

21. Use of Grantee’s Information. Information about the Grantee and the
Grantee’s participation in the Plan may be collected, recorded and held, used
and disclosed for any purpose related to the administration of the Plan. The
Grantee understands that such processing of this information may need to be
carried out by the Company and its Subsidiaries and by third party
administrators whether such persons are located within the Grantee’s country or
elsewhere, including the United States of America. The Grantee consents to the
processing of information relating to the Grantee and the Grantee’s
participation in the Plan in any one or more of the ways referred to above.

22. Electronic Delivery. The Grantee hereby consents and agrees to electronic
delivery of any documents that the Company may elect to deliver (including, but
not limited to, prospectuses, prospectus supplements, grant or award
notifications and agreements, account statements, annual and quarterly reports,
and all other forms of communications) in connection with this and any other
award made or offered under the Plan. The Grantee understands that, unless
earlier revoked by the Grantee by giving written notice to the Secretary of the
Company, this consent shall be effective for the duration of the Agreement. The
Grantee also understands that he or she shall have the right at any time to
request that the Company deliver written copies of any and all materials
referred to above at no charge. The Grantee hereby consents to any and all
procedures the Company has established or may establish for an electronic
signature system for delivery and acceptance of any such documents that the
Company may elect to deliver, and agrees that his or her electronic signature is
the same as, and shall have the same force and effect as, his or her manual
signature. The Grantee consents and agrees that any such procedures and delivery
may be effected by a third party engaged by the Company to provide
administrative services related to the Plan.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer and the Grantee has also executed this
Agreement, as of the Date of Grant.

 

SCRIPPS NETWORKS INTERACTIVE, INC. By:  

LOGO [g144536image1.jpg]

  Kenneth W. Lowe   Chairman, President and Chief Executive Officer

You must accept the award set forth in this Agreement online in accordance with
the procedures established by the Company and the Plan administrator no later
than             , 2011 or this Agreement may be cancelled by the Company, in
its sole discretion.

 

8



--------------------------------------------------------------------------------

By accepting your award in accordance with these procedures, you acknowledge
that a copy of the Plan, Plan Summary and Prospectus, and the Company’s most
recent Annual Report and Proxy Statement (the “Prospectus Information”) either
have been received by you or are available for viewing on the Company’s intranet
site at www.benefits.ml.com, and you consent to receiving this Prospectus
Information electronically, or, in the alternative, agree to contact Maryann
Powell, Senior Compensation Consultant at 513-824-3370, to request a paper copy
of the Prospectus Information at no charge. You also represent that you are
familiar with the terms and provisions of the Prospectus Information and hereby
accept the award on the terms, and subject to the conditions, set forth herein
and in the Plan. Specifically:

 

  •  

You acknowledge that you have read the Detrimental Activity provisions of
Section 20 of the Plan (the “Restrictive Covenants”).

 

  •  

You understand that as a condition to receiving the award set forth in this
Agreement that you must agree to be bound by and comply with the terms and
conditions of the Restrictive Covenants.

 

  •  

You agree to notify the Company in writing if you have, or reasonably should
have, any questions regarding the applicability of the Restrictive Covenants.

The terms and conditions of the Plan and this Agreement constitute a legal
contract that will bind both you and the Company as soon as you accept the
award.

 

9



--------------------------------------------------------------------------------

EXHIBIT A

PEER GROUP

 

  1. Cablevision Systems Corporation

 

  2. CBS Corporation

 

  3. Crown Media Holdings, Inc.

 

  4. Discovery Communications, Inc.

 

  5. The Walt Disney Company

 

  6. eBay Inc.

 

  7. Liberty Global, Inc.

 

  8. Lions Gate Entertainment Corp.

 

  9. News Corporation

 

  10. Overstock.com, Inc.

 

  11. Sirius XM Radio Inc.

 

  12. Time Warner Inc.

 

  13. Viacom Inc.

Any peer company listed above that ceases to be publicly traded at any time
during the Performance Period shall be removed from the Peer Group.

 

10



--------------------------------------------------------------------------------

EXHIBIT B

PERFORMANCE MATRIX

 

Company’s

TSR

Percentile

Ranking

Among Peer

Group

Companies

for

Performance

Period

   Payout
Percentage  

Below 30th %ile

     0 % 

30th %ile

     50 % 

40th %ile

     75 % 

50th %ile

     100 % 

60th %ile

     125 % 

70th %ile

     150 % 

80th %ile

     175 % 

90th %ile or higher

     200 % 

Appropriate proration will be made between levels listed above.

 

11